SHORTESS, Judge,
dissenting.
The majority finds that the Board erred as a matter of law. I disagree. Not only does the police jury appoint six of the seven commissioners to the Hospital Service District, it has the power to revoke the appointments at will. Additionally, the District is required to advise the police jury “of problems concerning the operation of district facilities.” In my opinion, respondent correctly determined that relator would violate LSA-R.S. 42:1113(A) if he entered into a service contract with the District.
I respectfully dissent.